department of the treasury internal_revenue_service washington d c contact person identification_number telephone number b2 employer_identification_number uil nos dollar_figure legend o n o n l u u y n i h o m m e s x n dear applicant this letter responds to x's request dated date for rulings pertaining to proposed transactions involving the administration of an estate reorganization of a private_foundation and settlement payments to a disqualified_person from a corporation in which a private_foundation has an interest facts x a private_foundation x foundation is described in sec_501 and sec_509 of the code a a substantial_contributor to x foundation died several years ago a's survivors include a's children b and c x foundation's four trustees are b c a retired vice president of w corporation and a first cousin of b and c b and c are the executors of a's estate the estate a's will gives the executors power to sell any property on such terms as they deem proper and to exchange any securities or property for other_securities or property the estate owns most of the stock of w corporation w corporation has two classes of b and c equally own stock identical in all respects except one class is voting and the other not all of the voting_stock which comprises about a quarter of all stock the estate owns nearly all of the nonvoting stock--under a's will x foundation has an expectancy interest in nearly all of such nonvoting_stock held by the estate and b has an expectancy interest in the remainder of the stock held by the estate the remainder of the nonvoting_stock is held by c and trusts for the benefit of b c and their children the estate has elected under sec_6166 of the code to pay estate_tax for the next nine years on an instaliment basis w corporation has a variety of holdings in other companies engaged in the d business w corporation also wholly owns a subsidiary_corporation that wholly owns another subsidiary_corporation v corporation v corporation holds a majority interest in a partnership that owns and operates a e business things have not gone smoothly between b and c due largely to differing business philosophies and management styles resulting in litigation between them the litigation involves b's right to manage the e business b's dealings with a potential developer of property near a proposed new facility for the e business and debts owed between the parties in partial settlement of their differences b and c have entered into an agreement to engage in a series of transactions contingent on favorable irs rulings in order to place control of the d business of w corporation in the hands of b and b's family divest b and b's family of any interest in the e business place control of the e business in the hands of c and c's family divest c and c's family of any interest in the d business and leave undisturbed the economic_interest of x foundation in the d and e businesses of w corporation and v corporation the transactions involve w corporation's split-off of ownership of v corporation the split-off to certain w corporation shareholders intended as a nontaxable distribution to the shareholders under sec_355 of the code the estate has obtained the probate court's approval of the estate's participation in the proposed transaction to accomplish the objective w corporation will undertake a series of transactions to redistribute value place ownership of its subsidiaries’ active e businesses directly in its hands and otherwise facilitate the split-off v corporation will be recapitalized so that its outstanding_stock is identical to the stock of w corporation in classes terms and provisions the number of shares of each class of v corporation stock will be equal to one-haif the number of shares of each corresponding class of w corporation stock w corporation will then distribute all of the voting and nonvoting_stock of v corporation to certain w corporation shareholders in redemption of half of the w corporation stock as follows c and the trusts for the benefit of c’s children will exchange ail of their shares in w corporation for same number and types of shares in v corporation the estate will exchange half of its shares in w corporation for the same number and class of shares in v corporation each of the trusts for the benefit of b's children will exchange a certain number of shares of nonvoting_stock in w corporation for an equal number of shares of nonvoting -3- stock in v corporation each of the trusts for the benefit of b's children will then immediately contribute the shares of nonvoting_stock in v corporation received to z foundation discussed below the trusts and b's children will execute enforceable pledge agreements obligating them to make these transfers before the split-off occurs as part of the settlement of the litigation the parties to the litigation b c w corporation v corporation and several other related entities through protracted negotiations have also entered into an agreement that provides for certain payments between the parties in settlement of their claims for b's release of claims and agreement to dismiss the litigation with prejudice c will cause a portion of the interests of c and c's family under a's will to be paid through v corporation to b or b's designee also v corporation will make a payment to b or b's designee of u dollars on a fixed date in a few years if the e business is sold for more or less than t dollars before the fixed date then the payment to b will be adjusted upward or downward by half of the difference between the sale price and t dollars however there are tax and economic disincentives that make the sale of e business before the fixed date quite unlikely the payment to b is expected to be a substantial but minor portion of the estimated value of the e business the parties secured an independent appraisal firm to evaluate the fairness of the payment to w corporation and v corporation--the firm concluded that the settlement is fair to the corporations ie that they are not transferring value to b in excess of the value of b's claims against them after the estate completes its asset transfer to x foundation x foundation plans to transfer its assets to two new foundations recently recognized as exempt under sec_501 of the code y foundation and z foundation and dissolve the purpose of this transaction is to limit further discord between b and c and thus better achieve the foundation's exempt goals b appoints the board_of y foundation and c appoints the board_of z foundation x foundation will evenly distribute of the value of its assets to each foundation-the interest in w corporation will go to y foundation and the interest in v corporation will go to z foundation thereafter x foundation will notify the service that it is terminating its private_foundation_status under sec_507 the taxpayer represents that x foundation has no grants outstanding that require the exercise of expenditure_responsibility under sec_4945 that x foundation has not committed willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability under chapter and the proposed transfers will not involve excess_business_holdings under sec_4943 or jeopardizing investments under sec_4944 rulings requested x requests the following rulings the estate's participation in the split-off will not constitute an indirect act of self-dealing and will not result in the imposition of tax under sec_4941 of the code on any disqualified_person with respect to x foundation or foundation_manager because the transaction satisfies the requirements of sec_53 d -1 b of the regulations eh a the proposed transfers by x foundation to y foundation and z foundation will not result in a termination of x foundation's private_foundation_status under sec_507 of the code and will not cause the imposition of the termination_tax described in sec_507 if after the transfer of all of its assets to the y foundation and z foundation x b foundation properly notifies the service of its intent to terminate private_foundation_status then such notice will be effective to terminate the private_foundation_status of x foundation under sec_507 of the code if after the transfer of all of its assets to y foundation and z foundation x foundation c properly notifies the service of its intent to terminate its private_foundation_status and if the value of x foundation's net assets at the time it gives the notice and terminates its-private foundation status is zero then x foundation will not be liable for any termination_tax under sec_507 of the code d the proposed transfer from x foundation to y foundation and z foundation will not adversely affect the tax exempt status of x foundation y foundation or z foundation e y foundation and z foundation will succeed to the aggregate tax_benefit of x foundation in proportion to the vaiue of the assets transferred by x foundation to y foundation and z foundation f for purposes of the chapter private_foundation_excise_tax provisions and sec_507 through of the code y foundation will be treated as if it is x foundation but only in the proportion which the net fair_market_value of the assets it receives from x foundation bears to the net fair_market_value of ail x foundation's assets immediately before the transfer since y foundation will receive of all of x foundation's assets y foundation will succeed to of x foundation's tax_attributes under chapter and sec_507 through including the following for purposes of sec_4940 sec_50 of the net_investment_income of x foundation for the taxable_year of the transfer to y foundation will be apportioned to y foundation and will be includible in the computation of the net_investment_income of y foundation in the taxable_year of the transfer the transfer to y foundation will not be an event giving rise to net_investment_income therefore such transfer itself will not give rise to tax under sec_4940 y foundation will be responsibie for satisfying of x foundation's distribution requirement under sec_4942 to the extent that such distribution_requirements are not satisfied by x foundation g for purposes of the chapter private_foundation_excise_tax provisions and sec_507 through of the code z foundation will be treated as if it is x foundation but only in the proportion which the net fair_market_value of the assets it receives from x foundation bears to the net fair_market_value of all x foundation's assets immediately before the transfer since z o7a3s foundation will receive of all of x foundation's assets z foundation will succeed to of x foundation's tax_attributes under chapter and sec_507 through including the following for purposes of sec_4940 sec_50 of the net_investment_income of x foundation for the taxable_year of the transfer to z foundation will be apportioned to z foundation and will be includible in the computation of the net_investment_income of z foundation in the taxable_year of the transfer the transfer to z foundation will not be an event giving rise to net_investment_income therefore such transfer itself will not give rise to tax under sec_4940 z foundation will be responsible for satisfying of x foundation's distribution requirement under sec_4942 to the extent that such distribution_requirements are not satisfied by x foundation h the transfers by x foundation to y foundation and z foundation will not result in any liability for tax under sec_4940 of the code since the transfers will not constitute a sale_or_other_disposition of property or other realizable event within the meaning of sec_4940 i the transfers by x foundation to y foundation and z foundation will not constitute self- dealing under sec_4941 of the code because for purposes of sec_4941 the term disqualified_person does not include an organization described in sec_501 other than an organization described in sec_509 consequently such transfer will not subject x foundation y foundation or z foundation to tax under sec_4941 j once shares of w corporation are distributed outright by the estate to y foundation they will be treated as held by a disqualified_person under sec_4943 of the cade for years from the date of such distribution k once shares of v corporation are distributed outright by the estate to z foundation they will be treated as held by a disqualified_person under sec_4943 of the code for years from the date of such distribution y foundation will not be subject_to tax under sec_4943 of the code on the share sec_2 distributed from x foundation until years from the date it receives such stock from the estate m z foundation will not be subject_to tax under sec_4943 of the code on the shares distributed from x foundation until years from the date it receives such stock from the estate n the transfers by x foundation to y foundation and z foundation will not constitute a jeopardizing investment within the meaning of sec_4944 of the code the transfers by x foundation to y foundation and z foundation wiil not constitute a taxable_expenditure within the meaning of sec_4945 of the code and x foundation will not 23e be required to exercise expenditure_responsibility as the term is defined in sec_4945 with respect to the transferred assets the payments made by v corporation to b or b's designee will not constitute indirect acts of self-dealing because neither w corporation nor v corporation is controlled by a private_foundation under sec_53 d -1 b of the regulations therefore the payments will not result in the imposition of tax under sec_4941 law sec_507 of the code provides that except as provided in subsection the status of any organization as a private_foundation shall be terminated only if- such organization notifies the secretary of its intent to accomplish such termination at such time and in such manner as the secretary may by regulations prescribe or a with respect to such organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and b the secretary notifies such organization that by reason of subparagraph a such organization is tiable for the tax imposed by subsection c and either such organization pays the tax imposed by subsection c or any portion not abated under subsection g or the entire amount of such tax is abated under subsection g sec_507 of the code provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_507 of the code imposes a tax on each organization for which private_foundation_status is terminated under sec_507 limited to the value of the net assets of such foundation sec_4941 of the code imposes an excise_tax on disqualified persons for each act of self-deating between a disqualified_person and a private_foundation sec_4941 of the code defines self-dealing as inciuding any direct or indirect-- a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extension of credit between a private_foundation -7- and a disqualified_person c furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation f agreement by a private_foundation to make any payment of money or other_property to a government_official other than an agreement to employ such individual for any period after the termination of his government service if such individual is terminating within a 90-day period sec_4942 of the code imposes an excise_tax on a private foundation's undistributed_income for any taxable_year sec_4943 of the code imposes an excise_tax on a private_foundation's_excess_business_holdings in a business_enterprise during any_tax year sec_4943 of the code provides that if there is a change in the holdings in a business_enterprise other than by purchase by the private_foundation or by a disqualified_person which causes the private_foundation to have-- a excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person rather than by the foundation during the 5-year period beginning on the date of such change in holdings or b an increase in excess_business_holdings in such enterprise determined without regard to subparagraph a subparagraph a shall apply except that the excess holdings immediately preceding the increase therein shall not be treated solely because of such increase as held by a disqualified_person rather than by the foundation sec_4944 of the code imposes an excise_tax on a private foundation’s making of an investment in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_4944 of the code provides that investments the primary purpose of which is to accomplish one or more of the purposes described in sec_170 and no significant purpose of which is the production_of_income or the appreciation of property shall not be considered as investments which jeopardize the carrying out of exempt purposes sec_4945 of the code imposes an excise_tax on each taxable_expenditure by a ris private_foundation sec_4945 of the code defines a taxable_expenditure as including an amount_paid or incurred by a private foundation-- as a grant to an organization unless-- a such organization is described in paragraph or of sec_509 or is an exempt_operating_foundation as defined in sec_4940 or b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h or for any purpose other than one specified in sec_170 sec_4946 of the code provides that a disqualified_person with respect to a private_foundation includes a a substantial_contributor including a creator of a_trust b a foundation_manager c an owner of more than of a corporate partnership or trust substantial_contributor d a family_member including a child or grandchild of an individuat described above e a corporation of which persons described above own more than of the total combined voting power f a partnership in which persons described in a - d own more than of the profits interest g a_trust or estate in which persons described in a - d hold more than of the beneficial_interest h only for purposes of sec_4943 a private foundation- i which is effectively controlled directly or indirectly by the same person or persons who control the private_foundation in question or ii substantially_all of the contributions to which were made directly or indirectly by the same person or persons described in sec_4946 b or c or members of their families within the meaning of sec_4946 who made directly or indirectly substantially_all of the contributions to the private_foundation in question sec_1_507-1 of the income_tax reguiations provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 of the code and sec_1_507-3 of the regulations such transferor foundation will not have terminated its private_foundation_status under sec_507 of the code sec_1_507-1 of the regulations provides that neither a transfer of all of the assets of a private_foundation nor a significant disposition of assets by a private_foundation shall -9- be deemed to result in a termination of the transferor private_foundation under sec_507 unless the transferor private_foundation elects to terminate pursuant to sec_507 or sec_507 is applicable sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its net assets is required to file the annual information_return required by sec_6033 of the code and the foundation managers are required to file the annual report of a private_foundation required by sec_6056 for the taxable_year in which such transfer occurs however neither such foundation nor its foundation managers will be required to file such returns for any taxable_year following the taxable_year in which the last of any such transfers occurred if at no time during the subsequent taxable years in question the foundation has either legal or equitable_title to any assets or engages in any activity sec_1_507-3 of the regulations provides that in the case of a significant disposition of assets to one or more private_foundations within the meaning of sec_1 c the transferee erganization shall not be treated as a newly created organization but as possessing those attributes and characteristics of the transferor organization which are described in sec_1_507-3 and sec_1_507-3 i of the regulations provides that a transferee organization shall succeed to the aggregate tax_benefit of the transferor organization in an amount determined as follows such amount shall be an amount equal to the amount of such aggregate tax_benefit multiplied by a fraction the numerator of which is the fair_market_value of the assets less encumbrances transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor less encumbrances immediately before the transfer market_value shail be determined as of the time of the transfer fair sec_1_507-3 of the regulations provides that where the transferor has disposed of all of its assets during any period in which the transferor has no assets sec_4945 and h of the code shail not apply to the transferee or the transferor with respect to any expenditure_responsibility grants made by the transferor except for information reporting requirements for the year in which made sec_1_507-3 of the regulations provides that if a private_foundation transfers all of its assets fo one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1 of the regulations directly or indirectly by the same person or persons which effectively controlled the transferor private_foundation then for purposes of chapter sec_4940 et seq and part ii of subchapter_f of chapter of the code sec_507 through such a transferee private_foundation shall be treated as if it were the transferor with certain exceptions in sec_1_507-3 of the regulations however where proportionality is appropriate such a transferee private_foundation shall be treated as if it were the transferor in the proportion which the fair_market_value of the assets less encumbrances transferred to such transferee bears to the fair_market_value of the assets less encumbrances of the transferor immediately before the transfer in example of sec_1_507-3 of the regulations a and b are the trustees of yo the p charitable_trust a private_foundation and are the only substantial contributors to p on date in order to facilitate accomplishment of diverse charitable purposes a and b create and control the r foundation the s foundation and the t foundation and transfer the net assets of p tor s and t as of the end of p has an outstanding grant to foundation w and has been required to exercise expenditure_responsibility with respect to this grant under sec_4945 and h under these circumstances r s and t shall each be treated as if they are p in the proportion the fair_market_value of the assets transferred to each bears tothe fair_market_value of the assets of p immediately before the transfer since r s and t are treated as p absent a specific provision for exercising expenditure_responsibility with respect to the grant to w each of them is required to exercise expenditure_responsibility with respect to such grant if as a part of the transfer to r p assigned and r assumed p's duties with respect to the expenditure_responsibility grant to w only r would be required to exercise expenditure_responsibility with respect to the grant to w since r s and t are treated as p rather than as recipients of expenditure_responsibility grants there are no expenditure_responsibility requirements which must be exercised under sec_4945 and h with respect to the transfers of assets to r s and t sec_1_507-3 of the regulations provides that for purposes of sec_507 of the code the terms other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income sec_1_507-3 of the regulations provides that unless a private_foundation voluntarily gives notice pursuant to sec_507 of the code a transfer of assets described in sec_507 of the code will not constitute a termination of the transferor's private_foundation_status under sec_507 of the code such transfer must nevertheless satisfy the requirements of any pertinent provisions of chapter sec_1_641_b_-3 of the income_tax regulations provides that the period of administration of an estate is the period actually required to perform the ordinary duties of administration and that this period cannot be unduly prolonged sec_53 d -1 b of the regulations provides that indirect self-dealing shall not include a transaction with respect to a private foundation's interest or expectancy in property whether or not encumbered held by an estate or revocable_trust including a_trust which has become irrevocable on a grantor's death regardless of when title to the property vests under local law if-- i the administrator or executor of an estate or trustee of a revocabie trust either-- a possesses a power of sale with respect to the property b has the power to reallocate the property to another beneficiary or zyl c is required to sell the property under the terms of any option subject_to which the property was acquired by the estate or revocable_trust ii such transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate_or_trust or over the private_foundation iii such transaction occurs before the estate is considered terminated for federal_income_tax purposes pursuant to sec_1_641_b_-3 or in the case of a revocable_trust before it is considered subject_to sec_4947 of the code iv the estate_or_trust receives an amount which equals or exceeds the fair_market_value of the foundation's interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate_or_trust and v with respect to transactions occurring after date the transaction either-- a results in the foundation receiving an interest or expectancy at least as liquid as the one it gave up b results in the foundation receiving an asset related to the active carrying out of its exempt purposes or c is required under the terms of any option which is binding on the estate_or_trust sec_53 d -1 b of the regulations provides that for purposes of indirect self- dealing an organization is controlled by a private_foundation if the foundation or one or more of its foundation managers acting only in such capacity may only by aggregating their votes or positions of authority require the organization to engage in a transaction which if engaged in with the private_foundation would constitute self-dealing similarly an organization is controlled by a private_foundation in the case of such a transaction between the organization and a disqualified_person if such disqualified_person together with one or more persons who are disqualified persons by reason of such a person's relationship within the meaning of sec_4946 through g to such disqualified_person may only by aggregating their votes or positions of authority with that of the foundation require the organization to engage in such a transaction an organization will be considered to be controlled by a private_foundation or by a private_foundation and disqualified persons referred to in the second sentence of this subparagraph if such persons are able in fact to control the organization even if their aggregate voting power is less than of the total voting power of the organization's governing body or if one or more of such persons has the right to exercise veto power over the actions of such organization relevant to any potential acts of self-dealing g2 sec_53_4941_d_-1 of the regulations provides that the term indirect seif-dealing shall not include certain retail business transactions involving limited amounts between a disqualified_person and an organization controlled by a private_foundation within the meaning of subparagraph of this paragraph or between two disqualified persons where the foundation's assets may be affected in sec_53_4941_d_-1 example of the regulations private_foundation p owns of the voting_stock of corporation w a a substantial_contributor with respect to p owns of the voting_stock of corporation w b a’s son own sec_15 of the voting_stock of corporation w the terms of the voting_stock are such that p a and b could vote their stock in a block to elect a majority of the board_of directors of w w is treated as controlled by p within the meaning of subparagraph of this paragraph for purposes of this example a and b also own of the stock of corporation y making y a disqualified_person with respect to p under sec_4946 of the code w makes a loan to y of dollar_figure million the making of this loan by w to y shall constitute an indirect act of self-dealing between p and y sec_53 d -2 f of the regulations provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its incorne or assets will not by itself make such use an act of self-dealing for example a grant by a private_foundation to a sec_509 or organization will not be an act of self-dealing merely because one of the sec_509 or organization's officers directors or trustees is also a manager of the foundation sec_53_4943-5 of the regulations provides that the date of distribution shall be deemed to occur no later than the date on which the trust or estate is considered to be terminated under sec_1_641_b_-3 in example of sec_53_4943-6 of the regulations on date a an individual makes a contribution to f a private_foundation of shares of x corporation common_stock assume that f had no x stock before date and under sec_4943 the receipt of the x stock by f wouid cause some or all of the shares of the x stock to be classified as excess_business_holdings under the provisions of sec_4943 and this paragraph a since the contribution of the x stock to f is a gift and not a purchase the x stock in f's hands is treated as held by disqualified persons and not by f through date example of sec_53_4943-6 of the regulations assumes the facts as stated in example except that f receives the x stock as a bequest pursuant to the terms of a's will executed on aprit a dies on date and the stock is distributed to f on date as in example the bequest of x to f is not a purchase under this paragraph a consequently the x stock in f's hands is treated as held by disqualified persons and not by f through date sec_53_4943-6 of the regulations provides that in the case of an acquisition of holdings in a business_enterprise by a private_foundation pursuant to the terms of a will or trust the five-year period described in sec_4943 of the code and sec_53_4943-6 of the regulations shall not commence until the date on which the distribution of such holdings from the estate_or_trust to the foundation occurs see sec_53_4943-5 for rules relating to the determination of the date of distribution under the terms of a will or trust for purposes of this subparagraph holdings in a business_enterprise will not be treated as acquired by a private_foundation pursuant to the terms of a will where the holdings in the business_enterprise were not held by the decedent thus in the case of after-acquired property sec_53_4943-6 shall not apply the five-year period described in sec_4943 of the code and sec_53_4943-6 of the regulations shall commence on the date_of_acquisition of such holdings by the estate and such five-year period may expire prior to the date of distribution of such holdings from the estate to the extent that an interest to which sec_4943 of the code and sec_53_4943-6 of the regulations apply is constructively held by a private_foundation under sec_4943 of the code and sec_53_4943-8 of the regulations prior to the date of distribution it shall be treated as held by a disqualified_person prior to such date by reason of sec_4943 of the code see sec_53_4943-8 of the regulations for rules relating to constructive holdings held in an estate_or_trust for the benefit of the foundation sec_53_4943-6 of the regulations provides that sec_4943 of the code shall not apply to any transfer of holdings in a business_enterprise by one private_foundation to a related private_foundation under sec_4946 sec_53_4943-8 of the regulations provides generally that an interest owned by a_trust is deemed constructively owned by its remainder beneficiaries sec_53_4944-3 of the regulations defines a program-related_investment as an investment which possesses the following characteristics i the primary purpose of the investment is to accomplish one or more of the purposes described in sec_170 of the code ii no significant purpose of the investment is the production_of_income or the appreciation of property and iii no purpose of the investment is to accomplish one or more of the purposes described in sec_170 sec_53_4945-6 of the regulations provides that since a private_foundation cannot make an expenditure for a purpose other than a purpose described in sec_170 of the code a private_foundation may not make a grant to an organization other than an organization described in sec_501 unless i the making of the grant itself constitutes a direct charitable act or the making of a program-related_investment or ii through compliance with the requirements of sec_53_4945-6 of the regulations the grantor is reasonably assured that the grant will be used exclusively for purposes described in sec_170 of the code sec_53_4945-6 of the regulations generally provides that if a private_foundation makes a sec_507 transfer of assets to any person the transferred assets will not be considered used exclusively for purposes described in sec_170 of the code unless the assets are transferred to a fund or organization described in sec_501 sec_53_4946-1 of the regulations provides that for purposes of sec_4941 of the code only the term disqualified_person shall not include an organization which is described in sec_501 other than an organization described in sec_509 revrul_76_23 1976_1_cb_264 reasoned that where the sole purpose for retaining stock in a closely_held_business is to facilitate the payment of estate_tax under sec_6166 of the code the administration of the estate will not be considered unreasonably prolonged revrul_76_158 1976_1_cb_354 held that a private_foundation that own sec_35 of the voting_stock of a corporation and whose foundation_manager personally owns the remaining but does not hold a position of authority in the corporation by virtue of being foundation_manager does not control the corporation for purposes of the self-dealing provisions of sec_4941 of the code the service noted that an example of an act of indirect self-dealing would be a transaction of the type described in sec_4941 between a disqualified_person with respect to a private_foundation and a corporation controlled by the private_foundation within the meaning of sec_53 d -1 b of the regulations revproc_2000_3 2000_1_irb_103 sec_3 provides that the service will not rule whether the period of administration or settiement of a_trust other than a_trust described in sec_664 is reasonable or unduly prolonged sec_4 provides that the service ordinarily will not rule on matters in which the determination requested is primarily one of fact eg whether an interest in a corporation is to be treated as stock or indebtedness rationale each of the requested rulings is discussed in turn below the estate's participation in the split-off will not constitute an indirect act of self- dealing and will not result in the imposition of tax under sec_4941 of the code on any disqualified_person with respect to x foundation or foundation_manager because the transaction satisfies the requirements of sec_53 d -1 b of the regulations w corporation is a disqualified_person with respect to x foundation because disqualified persons b and c own more than of its voting_stock without an exception to the self- dealing rules the exchange of shares between the estate and w corporation would be an indirect exchange of property between x foundation which has an expectancy interest in the estate's assets and a disqualified_person under the facts presented the proposed transaction will satisfy the estate administration exception to self-dealing under sec_53_4941_d_-1 of the regulations the executor possesses a power of sale_or_exchange with respect to the property the estate 24s has obtained approval by the probate_court of jurisdiction before entering into the transaction the taxpayer represents that the transaction will occur before the estate is considered terminated for federal_income_tax purposes the service does not rule whether the period of administration is reasonable the taxpayer represents that the estate will receive an amount which equals the fair_market_value of x foundation's interest or expectancy in such property at the time of the transaction in this regard the estate and therefore x foundation will receive the same percentage and class of stockholdings in w corporation and v corporation as it held before the transaction the only difference being that its holdings in v corporation will be direct rather than indirect through w corporation aiso the taxpayer represents that the transaction will result in x foundation receiving an interest or expectancy at least as liquid as the one it gave up and perhaps more liquid since its interest in v corporation will be directly held rather than indirectly held a the proposed transfers by x foundation of haif of its assets each to y foundation and z foundation are a transfer pursuant to a liquidation or reorganization as described in sec_507 of the code and the regulations thereunder under sec_1_507-1 of the regulations a b transfer does not terminate the transferor foundation's private_foundation_status or result in termination_tax b under sec_507 of the code and the regulations thereunder x foundation will terminate its private_foundation_status if it properly nofifies the service of its intent and pays any termination_tax due under sec_507 c a sec_507 transfer of assets will not constitute a sec_507 voluntary termination unless the private_foundation voluntarily gives notice of termination the termination_tax under sec_507 of the code is the lesser_of the foundation's aggregate tax_benefit or the value of its net assets if x foundation gives proper notice at least one day after all of its net assets are transferred to y foundation and z foundation a sec_507 termination will occur and the value of its net assets will be zero resulting in no termination_tax d the proposed b transfer wili be made in order to better accomplish the charitable purposes of x foundation and therefore will not adversely affect the exemption of the transferor and transferee foundations e under sec_1_507-3 i and a i of the regulations y foundation and z foundation will succeed to the aggregate tax_benefit of x foundation in proportion to the value of the assets transferred by x foundation to each of them f and g the taxpayer represents that y foundation and z foundation will be effectively controlied by the same persons that effectively control x foundation therefore under sec_1_507-3 of the regulations each transferee foundation will for purposes of sections of the code and chapter be treated as x foundation in proportion to the net fair_market_value received from x foundation each each transferee foundation will be apportioned half of x foundation's net_investment_income in the year of the transfer for purposes since the transferees are treated as the transferor the transfer itself is not regarded as a taxable_event each transferee foundation also will be responsible for satisfying of x ot ye - - foundation's distribution requirement under sec_4942 to the extent that such distribution_requirements are not satisfied by x foundation h under sec_1_507-3 of the regulations the transfer from x foundation to the transferee foundations is disregarded for purposes of sec_4940 of the code i under sec_53_4946-1 and sec_53 d -2 f of the regulations the b transfers will not constitute self-dealing because the transferee foundations are not disqualified persons for purposes of sec_4941 of the code and any benefit to b and c is incidental and tenuous j-m on the date that the estate distributes shares in w corporation or v corporation constituting excess_business_holdings to x foundation actually or constructively under sec_53_4943-5 of the regulations the excess holdings will be treated as held by a disqualified_person for a period of years see sec_4943 of the code and the regulations thereunder prior to-the distribution by the estate x foundation's constructive holdings in the estate assets will be treated as held by a disqualified_person since the b transferees will be treated as x foundation x foundation's period to dispose_of the excess will carry over to the b transferees n the transfers by x foundation to y foundation and z foundation are program- related investments since they will be made for a sec_170 purpose not for the production_of_income and not for a legislative or political purpose and therefore will not be jeopardizing investments moreover since y foundation and z foundation are treated proportionally as x foundation under sec_1_507-3 of the regulations x is not treated as having made a transfer to them for purposes of sec_4944 of the code under sec_53_4945-6 of the regulations the unrestricted transfers by x foundation to y foundation and z foundation organizations described in sec_501 of the code are not expenditures_for non-charitable purposes under sec_4945 the transfers are program-related investments to private_foundations under sec_4945 and sec_53_4945-5 over which x foundation would ordinarily have to exercise expenditure_responsibility absent an exception there are two exceptions here one is that since y foundation and foundation are treated proportionally as x foundation x foundation is not treated as having made a transfer to them for purposes of sec_4945 see example of sec_1_507-3 of the reguiations even without that exception expenditure_responsibility need not be exercised when a private_foundation has no assets except for information reporting requirements in the year in which made under sec_1_507-3 neither x foundation nor its foundation managers will be required to file sec_6033 returns for any taxable_year following the taxable_year in which it completes the transfer of all of its net assets if at no time during the subsequent taxable years in question x foundation has either legal or equitable_title to any assets or engages in any activity the payments made by v corporation to b or b's designee are not a direct act of self-dealing between a private_foundation and a disqualified_person however a foundation has an expectancy interest in the primary ownership without voting power of v corporation the dollar_figure question arises whether the payments constitute an indirect act of self-dealing particularly an indirect transfer to a disqualified_person b of the assets of x foundation because of the great variety of possible situations that could be considered indirect self- dealing the regulations do not contain a comprehensive definition instead they address some safe_harbor situations that are not self-dealing a limited safe_harbor provision is found in sec_53_4941_d_-1 -a transaction between a foundation and an organization that is not controlled by the foundation and not a disqualified_person as more than owned by disqualified persons shall not be treated as an indirect act of self-dealing solely because disqualified persons own some of the organization revrul_76_158 indicated that an example of an act of indirect self-dealing would be a transaction of the type described in sec_4941 of the code between a disqualified_person with respect to a foundation and a corporation controlled by the foundation within the meaning of sec_53 d -1 b of the regulations the ruling held that the corporation at issue was not controlied by the foundation under the facts presented the ruling did not purport to hold that a transaction between a disqualified_person and a disqualified_person corporation not controlled by a foundation can never result in an indirect act of self-dealing sec_53 d -1 b suggests that transactions between two disqualified persons that affect a foundation's assets may be indirect self-dealing at least under some circumstances like the corporation in revrul_76_158 neither w corporation nor v corporation is directly or indirectly controlled by a foundation although b and c control those corporations they do so not in their capacity as foundation managers of x foundation but solely in their capacity as shareholders as in revrul_76_158 the same will be true after the split-off we have considered whether the payments to b under the settlement agreement would be an indirect transfer to b of the assets of x foundation which would be an indirect act of self- dealing regardiess of whether x foundation controls the corporations given the litigation between b and c the common interests of c and x foundation as owners of v corporation the independent appraisal and the expectation that the settlement leaves v corporation with substantial assets after the payment the negotiated settlement may be regarded as appropriate for the shareholders of w corporation and v corporation and under these particular facts and circumstances the payments would not constitute indirect self-dealing rulings accordingly we rule as follows the estate's participation in the split-off will not constitute an indirect act of self-dealing and will not result in the imposition of tax under sec_4941 of the code on any disqualified_person with respect to x foundation or foundation_manager because the transaction satisfies the requirements of sec_53 d -1 b of the regulations a the proposed transfers by x foundation to y foundation and z foundation wiil not result in a termination of x foundation's private_foundation_status under sec_507 of the code and will not cause the imposition of the termination_tax described in sec_507 - - if after the transfer of all of its assets to the y foundation and z foundation x b foundation properly notifies the service of its intent to terminate private_foundation_status then such notice will be effective to terminate the private_foundation_status of x foundation under sec_507 of the code if after the transfer of all of its assets to y foundation and z foundation x foundation c properly notifies the service of its intent to terminate its private_foundation_status and if the value of x foundation's net assets at the time it gives the notice and terminates its private_foundation_status is zero then x foundation will not be liable for any termination_tax under sec_507 of the code d the proposed transfer from x foundation to y foundation and z foundation will not adversely affect the tax exempt status of x foundation y foundation or z foundation under sec_501 of the code e y foundation and z foundation will succeed to the aggregate tax_benefit of x foundation in proportion to the value of the assets transferred by x foundation to y foundation and z foundation f for purposes of the chapter private_foundation_excise_tax provisions and sec_507 through of the code y foundation will be treated as if it is x foundation but only in the proportion which the net fair_market_value of the assets it receives from x foundation bears to the net fair_market_value of all x foundation's assets immediately before the transfer since y foundation will receive of all of x foundation's assets y foundation will succeed to of x foundation's tax_attributes under chapter and sec_507 through including the following for purposes of sec_4940 sec_50 of the net_investment_income of x foundation for the taxable_year of the transfer to y foundation will be apportioned to y foundation and will be includible in the computation of the net_investment_income of y foundation in the taxable_year of the transfer the transfer to y foundation will not be an event giving rise to net_investment_income therefore such transfer itself will not give rise to tax under sec_4940 y foundation will be responsible for satisfying of x foundation's distribution requirement under sec_4942 to the extent that such distribution_requirements are not satisfied by x foundation for purposes of the chapter private_foundation_excise_tax provisions and sec_507 g through of the code z foundation will be treated as if proportion which the net fair_market_value of the assets it receives from x foundation bears to the net fair_market_value of all x foundation's assets immediately before the transfer since z foundation will receive of all of x foundation's assets z foundation will succeed to it is x foundation but only in the gg -19- of x foundation's tax_attributes under chapter and sec_507 through including the following for purposes of sec_4940 sec_50 of the net_investment_income of x foundation for the taxable_year of the transfer to z foundation will be apportioned to z foundation and will be inciudible in the computation of the net_investment_income of z foundation in the taxable_year of the transfer the transfer to z foundation will not be an event giving rise to net_investment_income therefore such transfer itself will not give rise to tax under sec_4940 z foundation will be responsible for satisfying of x foundation's distribution requirement under sec_4942 to the extent that such distribution_requirements are not satisfied by x foundation h the transfers by x foundation to y foundation and z foundation will not result in any liability for tax under sec_4940 of the code since the transfers will not constitute a sale_or_other_disposition of property or other realizable event within the meaning of sec_4940 i the transfers by x foundation to y foundation and z foundation will not constitute self- dealing under sec_4941 of the code because for purposes of sec_4941 the term disqualified_person does not include an organization described in sec_501 other than an organization described in sec_509 consequently such transfer will not subject x foundation y foundation or z foundation to tax under sec_4941 j once shares of w corporation are distributed outright by the estate to y foundation they will be treated as held by a disqualified_person under sec_4943 of the code for years from the date of such distribution k once shares of v corporation are distributed outright by the estate to z foundation they will be treated as heid by a disqualified_person under sec_4943 of the code for years from the date of such distribution y foundation will not be subject_to tax under sec_4943 of the code on the share sec_2 distributed from x foundation until years from the date x foundation receives such stock from the estate - m z foundation will not be subject_to tax under sec_4943 of the code on the shares distributed from x foundation until years from the date x foundation receives such stock from the estate n the transfers by x foundation to y foundation and z foundation will not constitute a jeopardizing investment within the meaning of sec_4944 of the code the transfers by x foundation to y foundation and z foundation will not constitute a taxable_expenditure within the meaning of sec_4945 of the code and x foundation will not 85d be required to exercise expenditure_responsibility as the term is defined in sec_4945 with respect to the transferred assets the payments made by v corporation to b or b's designee will not constitute indirect acts of self-dealing under sec_4941 of the code except as we have ruled above we express no opinion as to the tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code this ruling is directed only to x sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve any future questions about the application of the code to x’s activities x should keep a copy of this ruling in its permanent records sincerely yours s terrell m berkovsky manager exempt_organizations technical group ofs
